 


110 HRES 863 IH: Expressing the sense of the House of Representatives that the Medicare physician payment system must be immediately reformed in a long-term manner in order to stabilize Medicare payment to doctors, return equity to the program, and ensure that Medicare patients have access to a doctor of their choice.
U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 863 
IN THE HOUSE OF REPRESENTATIVES 
 
December 11, 2007 
Mr. Burgess submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Medicare physician payment system must be immediately reformed in a long-term manner in order to stabilize Medicare payment to doctors, return equity to the program, and ensure that Medicare patients have access to a doctor of their choice. 
 
 
Whereas when Medicare was created in 1965, physicians were paid what they charged for a service and had the ability to bill patients for any costs that Medicare did not cover; 
Whereas starting in 1992, the charge-based payment system was replaced by the physician fee schedule that ultimately led to the creation of the current Sustainable Growth Rate (SGR) method in 1998; 
Whereas the SGR attempts to control spending by establishing annual spending targets for all doctors’ visits, lab tests, physician-administered drugs, and imaging services covered under Medicare Part B and will reduce physician payments the following year if that spending target is exceeded; 
Whereas more and more of America’s seniors rely on outpatient services and technology covered under Part B and medicine trends toward a standard of care that focuses on outpatient settings; 
Whereas due to this trend, actual spending on Medicare Part B services has been higher than the target established by the SGR formula since 2002; 
Whereas over the next several years the SGR formula will cut doctors’ reimbursement by an estimated 25 to 35 percent; and 
Whereas deep cuts in physician reimbursement will force many doctors out of the Medicare program and leave many patients without access to a physician: Now, therefore, be it 
 
That it is the Sense of the United States House of Representatives to immediately address this issue and halt any scheduled cuts to Medicare physician payments, and immediately begin working on a long-term solution and implement it by 2010 that pays physicians in a fair and stable way that ensures Medicare patients have access to a doctor of their choice.  
 
